                                      UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                    Minute Entry
Hearing Information:
                       Debtor:   NAUGHTON PLUMBING SALES CO., INC.
                 Case Number:    4:19-BK-11441-SHG        Chapter: 11

          Date / Time / Room:    WEDNESDAY, OCTOBER 02, 2019 03:00 PM COURTROOM 329

         Bankruptcy Judge:       SCOTT H. GAN
              Courtroom Clerk:   TERESA MATTINGLY
               Reporter / ECR:   KATIE HENDERSON                                                     0.00


Matters:
       1) FINAL HEARING ON MOTION TO AUTHORIZE USE OF CASH COLLATERAL FILED BY JOHN C SMITH OF
          C/O SMITH AND SMITH PLLC ON BEHALF OF NAUGHTON PLUMBING SALES CO., INC. (cont. from 9/18/19)
          R / M #: 15 / 0

       2) FINAL HEARING ON MOTION TO AUTHORIZE CONTINUED USE OF EXISTING CASH MANAGEMENT
          SYSTEM FILED BY JOHN C SMITH OF C/O SMITH AND SMITH PLLC ON BEHALF OF NAUGHTON
          PLUMBING SALES CO., INC. (cont. from 9/18/19)
          R / M #: 16 / 0

       3) FINAL HEARING ON MOTION TO AUTHORIZE PAYMENT OF PRE-PETITION WAGES FILED BY JOHN C
          SMITH OF C/O SMITH AND SMITH PLLC ON BEHALF OF NAUGHTON PLUMBING SALES CO., INC. (cont.
          from 9/18/19)
          R / M #: 17 / 0

       4) FINAL HEARING ON MOTION FOR ADEQUATE PROTECTION TO UTILITY PROVIDERS FILED BY JOHN C
          SMITH OF C/O SMITH AND SMITH PLLC ON BEHALF OF NAUGHTON PLUMBING SALES CO., INC. (cont.
          from 9/18/19)
          R / M #: 18 / 0



Appearances:
        JOHN C SMITH, ATTORNEY FOR NAUGHTON PLUMBING SALES CO., INC., FWN INVESTMENTS LLC, AND
        NAUGHTON CONSTRUCTION
        ISAAC D. ROTHSCHILD, ATTORNEY FOR HESSAIRE PRODUCTS LLC, JERRY FAN, JERRY FAN AND LEI BAO
        LIVING TRUST, MGN HOLDING LLC, AND JERRY FAN
        CHRISTOPHER J DYLLA, ATTORNEY FOR THE ARIZONA DEPARTMENT OF REVENUE




     Case 4:19-bk-11441-SHG                Doc 84 Filed 10/02/19 Entered 10/03/19 15:09:45 Desc
Page 1 of 3                                                                            10/03/2019 3:09:29PM
                                            Main Document Page 1 of 3
                                          UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF ARIZONA

                                                               Minute Entry
(continue)...   4:19-BK-11441-SHG               WEDNESDAY, OCTOBER 02, 2019 03:00 PM


Proceedings:                                                                                                                     1.00

          ITEM 1: FINAL HEARING ON MOTION TO AUTHORIZE USE OF CASH COLLATERAL

          ITEM 2: FINAL HEARING ON MOTION TO AUTHORIZE CONTINUED USE OF EXISTING CASH MANAGEMENT
          SYSTEM

          ITEM 3: FINAL HEARING ON MOTION TO AUTHORIZE PAYMENT OF PRE-PETITION WAGES

          ITEM 4: FINAL HEARING ON MOTION FOR ADEQUATE PROTECTION TO UTILITY PROVIDERS


          COURT: THE COURT ISSUES ITS ORAL RULING WITH REGARD TO THE MOTION TO DISMISS FOR WHICH A
          HEARING WAS HELD AND ARGUMENT WAS PRESENTED ON SEPTEMBER 25, 2019. THE MOTION TO
          DISMISS IS DENIED. Mr. Smith to upload a form of order.

          ITEM 1
          Mr. Smith advises that the notice was done properly and everything has been done pursuant to 4001 and no objections have
          been received. Mr. Dylla e-mailed that certain requirements set out in the cash collateral order have not been done. The
          TPTs were to be set aside and a DIP account was to be opened. The Debtor has set aside the taxes and is in the process of
          opening a DIP account.

          The Court inquires if the Debtor was just supposed to provide the funds or to simply account for and sequester the funds.

          Mr. Smith responds that the Debtor was to open a DIP account and sequester the funds in that account. The Debtor was also
          to provide bank statements to show past TPTs. The Debtor did file the August TPT return due September 20th and intends to
          comply with the other requirements of the cash collateral order.

          The Court asks for Mr. Dylla's position.

          Mr. Dylla spoke with his client and thinks the consensus was that if counsel for the Debtor could hold off on entering the
          order until the Debtor were to become compliant then the Department would consent to entry of the order. He questions the
          reduced amount of taxes collected during the month of September.

          Mr. Smith responds that the business is operating on a reduced budget and is unable to put inventory on the shelves so sales
          went down.

          COURT: THE COURT WILL APPROVE A FINAL FORM OF CASH COLLATERAL ORDER WITH THE ARIZONA
          DEPARTMENT OF REVENUE SIGNING OFF. Mr. Smith to submit the form of order.

          ITEM 2
          Mr. Smith states the cash management order included the same stipulations with the ADOR as the cash collateral order. The
          Debtor will place a signature line on the cash management order as well. Notice was provided to all the creditors and no
          objections were received.

          The Court wonders where the US Trustee's Office is on this issue.

          Mr. Smith has not heard from the U.S. Trustee's Office on this issue.

          COURT: THE COURT WILL APPROVE A FINAL FORM OF CASH MANAGEMENT ORDER WITH THE ARIZONA
          DEPARTMENT OF REVENUE SIGNING OFF. Mr. Smith to upload the form of order.
       Case 4:19-bk-11441-SHG                    Doc 84 Filed 10/02/19 Entered 10/03/19 15:09:45 Desc
Page 2 of 3                                                                                  10/03/2019 3:09:29PM
                                                  Main Document Page 2 of 3
                                           UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF ARIZONA

                                                              Minute Entry
(continue)...   4:19-BK-11441-SHG               WEDNESDAY, OCTOBER 02, 2019 03:00 PM



          ITEM 3
          Mr. Smith has received no objections to the authorization of prepetition wages. Documentation was provided with the order
          showing a breakdown of the employees as the Court had requested.

          COURT: THE COURT WILL APPROVE A FINAL FORM OF ORDER FOR PAYMENT OF PREPETITION WAGES. Mr.
          Smith to upload the form of order.

          ITEM 4
          Mr. Smith advises that there have been no objections.

          COURT: THE COURT WILL APPROVE A FINAL ORDER WITH REGARD TO THE ADEQUATE ASSURANCE WITH
          REGARD TO THE UTILITIES. Mr. Smith to upload the form of order.

          The Court asks about when the Schedules and Statements will be filed.

          Mr. Smith responds that they are due on Monday.

          The Court will expect the Debtor to comply with the deadline.

          Mr. Rothschild has nothing to add.

          Mr. Dylla has nothing further.

          The hearing is adjourned.




       Case 4:19-bk-11441-SHG                    Doc 84 Filed 10/02/19 Entered 10/03/19 15:09:45 Desc
Page 3 of 3                                                                                  10/03/2019 3:09:29PM
                                                  Main Document Page 3 of 3
